 



EXHIBIT 10.20
INFORMATICA CORPORATION
JOHN ENTENMANN SEVERANCE AGREEMENT AND RELEASE
     This Severance Agreement and Release (“Agreement”) is made by and between
Informatica Corporation (the “Company”), and John Entenmann (“Executive”).
     WHEREAS, Executive was employed by the Company as its Executive Vice
President, Corporate Strategy and Marketing;
     WHEREAS, Executive has resigned from such position effective November 1,
2005, and
     WHEREAS, the Executive agrees to release the Company other from any claims
arising from or related to Executive’s service relationship;
     NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Executive (collectively referred to as “the Parties”) hereby agree
as follows:
     1. Separation of Employment. Executive hereby agrees, not later than
October 19, 2005, to provide the Company a signed and irrevocable letter of
resignation acknowledging the resignation of his employment effective upon
November 1, 2005 (the “Separation Date”).
     2. Payment of Salary. Executive shall be entitled to all salary, wages and
accrued vacation and all other benefits due to Executive through the Separation
Date.
     3. Consideration. As consideration for Executive entering into this
Agreement, the Company agrees to provide Executive with the following additional
benefits:
          (a) Lump-Sum Salary Payment. A lump-sum payment equal to two
(2) months’ of Executive’s annual base salary, specifically $47,500.00, less
applicable withholding.
          (b) Lump-Sum COBRA Payment. A lump-sum payment equal to two
(2) months’ COBRA premiums, specifically $2,250.26.
          (c) Performance Bonus Payment. A lump-sum payment (less applicable
withholding) awarded to Executive reflecting Executive’s allocation of any
performance bonus payable coincident with the Company’s performance for the
third (3rd) quarter of 2005 — with such amount to be paid to Executive at such
time as Second Half 2005 Bonuses are paid out generally to the Company’s
employees. Such bonus amount shall be reduced by any commissions refund payable
to Company by Executive.
     4. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on behalf of himself and his respective heirs,
executors and assigns, hereby fully and forever releases the Company and its
officers, directors, employees, investors, shareholders, administrators,
predecessor and successor corporations, and assigns, of and from any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected,

 



--------------------------------------------------------------------------------



 



that any of them may possess arising from any omissions, acts or facts that have
occurred up until and including the effective date of this Agreement including,
without limitation,
          (a) any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;
          (b) any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company;
          (c) any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, and the California
Fair Employment and Housing Act;
          (e) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
          (f) any and all claims for attorneys’ fees and costs.
The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.
     The parties acknowledge that they have been advised by legal counsel and
are familiar with the provisions of California Civil Code Section 1542, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     The parties, being aware of said Code Section, agrees to expressly waive
any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.
     5. Return of Company Property. Executive agrees to return all Company
property, including all computing equipment, to the Company upon the
effectiveness of this Agreement.
     6. Indemnification. Executive shall be entitled to indemnification, in
accordance with the applicable provisions of the Company’s articles of
incorporation and bylaws, against expense, liability and loss that Executive may
incur by reason of any action, suit or proceeding arising from or relating to
the performance of Executive’s duties as an officer of the Company or any of its
subsidiaries.

-2-



--------------------------------------------------------------------------------



 



     7. Mutual Non-Disparagement. The Company agrees that its executive officers
will refrain from any disparagement, criticism, defamation, slander of
Executive, or tortious interference with the contracts and relationships of the
Executive. Executive agrees to refrain from any disparagement, criticism,
defamation, slander of the Company or its employees, or tortious interference
with the contracts and relationships of the Company.
     8. Non-Solicitation. In consideration for the severance benefits Executive
is to receive herein Executive agrees that he will not, at any time during the
six months following his Separation Date, directly or indirectly solicit any
individuals to leave the Company’s employ for any reason or interfere in any
other manner with the employment relationships at the time existing between the
Company and its current employees. The foregoing restrictions will not apply to
any general advertisements or solicitations that are published in a publicly
available medium or in situations where a Company employee initially approaches
and solicits Executive in connection with a position available with Executive’s
then current employer.
     9. SECTION INTENTIONALLY LEFT BLANK
     10. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums or provision of
any benefits or accelerated vesting to Executive under the terms of this
Agreement. The Company will withhold sums from Executive’s compensation
hereunder sufficient to satisfy the Company’s withholding obligations. Executive
agrees and understands that he is responsible for payment, if any, of local,
state and/or federal taxes on the sums paid hereunder by the Company and any
penalties or assessments thereon.
     11. No Admission of Liability. No action taken by the Parties hereto, or
either of them, either previously or in connection with this Agreement shall be
deemed or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.
     12. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     13. Arbitration and Equitable Relief.
          (a) The parties hereto agree that, to the extent permitted by law, any
dispute or controversy arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof shall be settled by arbitration to be held in San Mateo
County, California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.
          (b) The arbitrator shall apply California law to the merits of any
dispute or claim, without reference to rules of conflict of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The parties hereto hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
California for

-3-



--------------------------------------------------------------------------------



 




any action or proceeding arising from or relating to this Agreement and/or
relating to any arbitration in which the parties are participants.
          (c) The Company and Executive shall each pay one-half of the costs and
expenses of such arbitration, and shall separately pay its counsel fees and
expenses.
          (d) THE PARTIES HERETO HAVE READ AND UNDERSTAND SECTION 13, WHICH
DISCUSSES ARBITRATION. THE PARTIES HERETO UNDERSTAND THAT BY SIGNING THIS
AGREEMENT, THEY AGREE, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE
CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF THEIR RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:
                  (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION.
                  (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq;
                  (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     14. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through his to bind them to the
terms and conditions of this Agreement.
     15. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

-4-



--------------------------------------------------------------------------------



 



     16. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     17. Entire Agreement. This Agreement along with the previously executed
Employee Proprietary Information and Inventions Agreement and the Executive
Severance Agreement represent the entire agreement and understanding between the
Company and Executive concerning Executive’s employment transition and eventual
separation from the Company, and supersedes, replaces and fully discharges all
obligations under any and all prior agreements and understandings concerning
Executive’s relationship with the Company and his compensation by the Company.
     18. No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Company’s Chief Executive Officer.
     19. Effective Date. This Agreement is effective as of the date that this
Agreement is signed by last party to execute the agreement.
     20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     21. Cooperation with the Company. Executive agrees to cooperate fully with
the Company, including but not limited to, responding to requests from the
Company’s Chief Financial Officer or the Company’s legal counsel in connection
with any and all existing or future litigation. The Executive also agrees to
furnish upon request, information necessary in order to assist Company in
meeting Company’s reporting requirements and Executive’s continuing Section 16
reporting obligations on a timely manner and as prescribed by the then current
SEC and/or NASDAQ rules. Executive understands that he remains subject to the
SEC and NASDAQ prohibitions on insider trading even after the Effective Date of
this agreement.
     In addition, and prior to November 2, 2005, Executive agrees to provide to
Company, a written transition report which shall include, without limitation, a
list of any and all projects on which Executive is currently working including
status of such projects, key deliverables and items which will require
additional attention. Such transition report shall also include a list of any
marketing personnel related matters which may require action after the
Separation Date — including any specific information communicated by Executive’s
direct reports as part of Executive’s transition meetings with such employees.
     22. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;

-5-



--------------------------------------------------------------------------------



 



          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains;
          (d) They are fully aware of the legal and binding effect of this
Agreement.
     IN WITNESS WHEREOF, the Parties have executed this Agreement.

            Informatica Corporation
      /s/ Earl E. Fry       Earl Fry      EVP, Chief Financial Officer &
Secretary     

     
 
  Date: November 1, 2005
 
   
 
   

            Executive, an individual
      /s/ John Entenmann       John Entenmann           

     
 
  Date: November 1, 2005

-6-